Citation Nr: 0120106	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
otitis media, bilateral, with perforation, right ear drum.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

6.  Entitlement to service connection for spinal meningitis.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture, right calcaneus.

8.  Entitlement to an increased (compensable) evaluation for 
service-connected painful heel, left foot.

9.  Entitlement to an increased evaluation for service-
connected psoriasis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 1999, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder, and denied 
a claim of entitlement to service connection for spinal 
meningitis.  The RO also denied evaluations in excess of 10 
percent for residuals, fracture, right calcaneus, and for 
psoriasis, and denied compensable evaluations for a painful 
left heel and for otitis media, bilateral, with perforated 
tympanic membrane, right.  The veteran disagreed in July 
1999, and a statement of the case (SOC) as to each of those 
six issues was provided in September 1999.  By a rating 
decision issued in September 1999, the RO denied a claim of 
entitlement to service connection for right ear hearing loss, 
and granted service connection for left ear hearing loss and 
for tinnitus, and assigned 10 percent evaluations for each of 
those disabilities.  A May 2000 statement submitted by the 
veteran's representative was a timely appeal of the May 1999 
determinations.  In late May 2000, the veteran timely 
appealed the September 1999 determinations. 

The veteran's claims of entitlement to increased evaluations 
for his service-connected right and left heel disabilities 
are addressed in the REMAND appended to this decision.

  
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran does not have a right ear hearing loss 
disability as defined for purposes of veterans' benefits.

3.  The veteran's service-connected left ear hearing loss is 
manifested by a 32.5 decibel pure tone average threshold 
hearing loss and 92 percent speech discrimination.

4.  There is no evidence that otitis media, bilateral, with 
perforation, right eardrum, has resulted in suppuration or 
oral polyps or has required medical treatment or antibiotics 
during the relevant period.

5.  The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, and that evaluation is the maximum 
schedular evaluation available under the governing 
regulations and diagnostic code.

6.  A rating decision issued in December 1971 denied a claim 
of entitlement to service connection for a back disorder, and 
that decision became final in the absence of a substantive 
appeal within the one-year appeal period.

7.  The additional evidence submitted since December 1971 is 
cumulative and redundant of previously considered evidence, 
or is not material or probative, and is not so significant 
that it must be considered to properly evaluate the veteran's 
claim that he incurred or aggravated a preexisting back 
disorder in service.

8.  No residuals of spinal meningitis, or any viral disorder 
affecting the nervous system, have been medically identified.

9.   The veteran's service-connected psoriasis is currently 
manifested by inactive lesions, most visible on the olecranon 
processes, frequent episodes of skin lesions on the scalp and 
face, and continuous itching.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  The criteria for an initial compensable evaluation for 
service-connected hearing loss, left ear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (as in effect prior to June 10, 1999).

3.  The criteria for a compensable evaluation for otitis 
media, bilateral, with perforation, right eardrum, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.87a, Diagnostic Code 6200 
(2000); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (as in effect 
prior to June 10, 1999).

4.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (as in effect prior to 
June 10, 1999).

5.  Evidence received since a December 1971 denial of 
entitlement to service connection for a back disorder is new 
but is not material, and the December 1971 RO decision is 
final and is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.160 (2000).

6.  Disability due to spinal meningitis was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2000).

7.  The criteria for a rating in excess of 10 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7806, 7816 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for right ear hearing loss and for spinal 
meningitis, and contends that he has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a back disorder.  He also contends that he is 
entitled to increased evaluations for his service-connected 
disabilities.  

Under the statutory provisions authorizing veterans' 
benefits, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, provided the disability was not the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.301, 
3.303.  Service connection is warranted for certain diseases 
defined as chronic, such as organic diseases of the nervous 
system (i.e., sensorineural hearing loss) shown to have been 
manifested to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309.  Moreover, a disease which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.

In a claim of disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In contrast, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This enactment 
removed the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist in the 
development of evidence, and altered the extent of the duty 
to assist and duty to notify the claimant during the 
development process.  

In this case, the RO has met its duty to assist the appellant 
in the development of these claims under the VCAA by virtue 
of the description of the criteria for service connection, 
for new and material evidence, and for appropriate disability 
evaluations included in the rating decisions, a September 
1999 statement of the case (SOC), and February and April 
supplemental SOCs issued during the pendency of this appeal.  
The veteran and his representative were given notice of the 
medical or lay evidence or information necessary to 
substantiate the claim for an increased initial evaluation.  
The veteran also provided testimony at a November 1999 
personal hearing.

The RO obtained all of the private and VA clinical records 
identified by the veteran, except records from the Social 
Security Administration (SSA).  In this regard, the veteran 
stated that he had been awarded "SSI" (Social Security 
Supplemental Income) in 1991 and had been receiving those 
benefits since.  Although the veteran did not indicate that 
the records compiled by SSA were relevant to his claim, the 
RO requested, but has not obtained, those records.  The Board 
notes that the veteran has not indicated that SSA records 
might be relevant to any of the claims on appeal.  The 
veteran has been provided recent VA examinations, and the 
Board finds that the SSA's clinical records, which would be, 
at best, no more recent than 1991, are not relevant to 
determine the current severity of the veteran's service-
connected disabilities.  The Board finds that the duty to 
assist the veteran to develop the evidence has been met, even 
though the SSA records have not been obtained. 

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the duty to 
assist the veteran to develop evidence and the duty to notify 
the veteran of evidence necessary to establish his claim, 
including under the VCAA, has been met.

1.  Claim for service connection for right ear hearing loss

On VA audiologic examination conducted in March 1999, the 
veteran's right ear pure tone acuity thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35

The average decibel loss, for the four frequencies tested, 
was 27.5 decibels.  The veteran's speech recognition score 
was 96 percent for the right ear.  The right ear tympanic 
membrane was within normal limits.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or, 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Board notes that decibel thresholds above 20 decibels 
indicate at least some loss of normal hearing, see Hensley v. 
Brown, 5 Vet. App. 155 (1993), but hearing loss for VA 
purposes is not present until hearing acuity has decreased to 
the level specified by 38 C.F.R. § 3.385.  The March 1999 VA 
examination discloses no medical diagnosis of hearing loss in 
the right ear.  That March 1999 VA examination likewise fails 
to disclose hearing loss disability as defined by VA 
regulations, as the veteran has only two thresholds in excess 
of 26 decibels, does not have any right ear threshold in 
excess of 40 decibels of loss, and does not have a speech 
discrimination score of less than 94 percent.  The veteran 
has submitted no medical evidence that he does have a hearing 
loss that meets the requirements of 38 C.F.R. § 3.385.

The veteran has been notified, in the text of the September 
1999 rating decision, of ear the criteria for establishing 
service connection for hearing loss, including the 
audiometric criteria, and was advised that service connection 
could not be established for hearing loss unless the decibel 
loss set by regulation was reached.  He was notified that his 
audiometric examination did not show findings which met those 
criteria.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


2.  Claim for an initial compensable evaluation for left ear 
hearing loss

On VA audiologic examination conducted in March 1999, the 
veteran's left ear pure tone hearing thresholds were 20, 20, 
30, 40, and 40 decibels, for a five-tone average of 32.5 
decibels of loss.  The speech recognition score for the left 
ear was 92 percent.  The audiologist stated that the veteran 
had mild sensorineural loss, and noted the veteran's in-
service exposure to acoustic trauma.  By a September 1999 
rating decision, service connection for a left ear hearing 
loss was granted, and the disability due to that service-
connected disorder was evaluated as noncompensable under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing impairment under DC 
6100, disability ratings are derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  38 C.F.R. § 4.85.  The results 
are then analyzed using Tables VI, VIa and VII contained in 
38 C.F.R. § 4.85.

The most recent VA audiological testing reveals an average 
32.5-decibel loss in the left ear.  Coupled with the speech 
recognition score of 92 percent in the left ear, a numeric 
designation no higher than I is warranted under 38 C.F.R. § 
4.85, Table VI.  Where, as in this case, service connection 
has been granted only for defective hearing involving one 
ear, and the claimant does not have total deafness in both 
ears, the hearing acuity of the non-service-connected ear is 
considered to be normal (a numeric designation of I on Table 
VII).  38 C.F.R. §§ 3.383, 4.85(f).  

When the numeric designation of I for the (non-service-
connected) right ear is coupled with the numeric designation 
of I for the service-connected left ear hearing loss on Table 
VII, the applicable evaluation is 0 percent (noncompensable), 
under the Diagnostic Code 6100 table.  38 C.F.R. § 4.85.  

The Board notes that the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999, during the pendency of this appeal.  However, the 
schedular criteria for rating hearing loss (i.e., those that 
establish the eleven auditory acuity levels) explained above 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100 (2000).  The addition, by the 
June 1999 amendment, of the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment is 
not relevant to this claim.

Thus, the preponderance of the evidence is against a 
compensable evaluation for hearing loss, left ear, or 
bilateral hearing loss, at the veteran's current levels of 
hearing acuity.  The evidence to support a compensable 
evaluation is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  

3. Claim for compensable evaluation for otitis media

By a rating decision issued in October 1972, the veteran was 
awarded service connection for otitis media, bilateral, with 
perforation, right ear and that disability was evaluated as 
noncompensable under DC 6200.  The veteran's disability due 
to service-connected otitis media is evaluated under 
38 C.F.R. § 4.87, DC 6200, for chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination). 

In this regard, the Board notes that effective June 10, 1999, 
certain regulatory changes were made to the criteria for 
evaluating audiological disabilities.  See 64 Fed. Reg. 
25202-25210 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, in this case, the criteria for evaluating chronic 
suppurative otitis media remained essentially the same when 
the aforementioned changes were made, and therefore, this 
change in regulation did not have any impact on the 
evaluation of the veteran's disability.

As to the criteria set forth under DC 6200, prior to June 
1999, it provided for a 10 percent rating during the 
continuance of the suppurative process of chronic suppurative 
otitis media.  Similarly, the current criteria for DC 6200 
provides for a 10 percent rating for this disability during 
suppuration, or with aural polyps.  The current 10 percent 
rating is the highest rating under this Code, which was the 
case prior to June 1999 as well.

Private clinical records dated from December 1990 to March 
1999 are devoid of any complaints of an ear infection, ear 
pain, or ear drainage, and there is no notation of treatment 
or diagnosis of any ear disorder.  VA clinical records from 
January 1998 to November 1998 and from August 1999 to October 
1999 are likewise devoid of complaints related to the ears or 
medical treatment or diagnosis of any ear disorder.

On physical examination in February 1999, the eardrums were 
obscured by wax.  The report of physical examination was 
devoid of notation of aural polyps or suppuration. On VA 
examination conducted in March 1999, the veteran's tympanic 
membranes were within normal limits bilaterally.  The veteran 
reported episodic recurrences of otitis media, stating that 
the most recent recurrence was about six months previously.  
The auricles were unremarkable, the external canal was within 
normal limits, the mastoid was non-tender and 
nonerythematous.  The examiner concluded that the veteran did 
not have active otitis media, although he could suffer 
recurrences.  On audiologic examination conducted in June 
1999, the orocavity examination was negative, tympanic 
membranes were normal bilaterally.  The veteran reported that 
he had not required antibiotics for his ears recently.  

In this case, all clinical records, including private and VA 
outpatient clinical records and reports of at least three 
separate VA examinations of the ears are devoid of any 
evidence that the veteran complained of ear drainage or was 
treated for otitis media, and there is no medical evidence of 
any suppuration or other active disease process, since the 
veteran submitted the claim for increased evaluation for 
otitis media in October 1997.  Thus, the preponderance of the 
evidence is against a compensable evaluation for otitis 
media.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has considered whether there is any other evidence 
which might warrant a compensable evaluation for the service-
connected right ear disability.  However, under the original 
and the revised rating criteria, perforation of the tympanic 
membrane, for which the veteran is also service-connected, 
must be rated as noncompensable.  38 C.F.R. § 4.87a, DC 6211 
(1998); 38 C.F.R. §  4.87, DC 6211 (2000).  No other rating 
code, such as DC 6204 or 6205 for disorders manifested by 
vertigo or dizziness, appears applicable in light of the 
absence of such findings on examinations.  The Board finds, 
therefore, that entitlement to a compensable disability 
rating for the service-connected otitis media, bilateral, 
right ear, with perforated tympanic membrane, is not shown.

4.  Claim for increased initial evaluation for tinnitus

On VA examination conducted in March 1999, the veteran 
reported tinnitus, which was bilateral, periodic, very 
annoying, and varied from loud to soft and from high to low.  
On VA examination in June 1999, the veteran reported 
tinnitus.  The examiner opined that the veteran's tinnitus 
was probably service-related and secondary to noise exposure 
in service.  Service connection was awarded for that 
disability, and an initial evaluation of 10 percent was 
assigned for that disability, under 38 C.F.R. § 4.87a, DC 
6260.  

The veteran's representative contends that DC 6260 is 
ambiguous, in that the regulation does not specify whether 
tinnitus in either ear alone warrants the 10 percent 
schedular evaluation or whether bilateral tinnitus warrants 
separate 10 percent evaluation for each ear if both ears are 
affected.  The Board also notes that the representative 
argues that the veteran is entitled to a compensable 
evaluation based on the persistent nature of his symptoms, 
but the Board notes that the veteran has already been awarded 
a compensable evaluation.  

The Board notes that the provisions of 38 C.F.R. Part 4 
governing evaluation of hearing loss disability were revised 
effective June 10, 1999.  Where, as here, the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the prior provision of the rating schedule, 
"persistent tinnitus, as a symptom of head injury, 
concussion, or acoustic trauma," warranted a 10 percent 
evaluation.  38 C.F.R. § 4.87a, DC 6260 (effective prior to 
June 11, 1999).  Under the revised provision, "recurrent 
tinnitus" warrants a 10 percent rating.  38 C.F.R. § 4.87, 
DC 6260 (effective June 11, 1999).  There is no other 
compensable schedular evaluation for tinnitus.  Therefore, 
evaluation higher than 10 percent under either the former or 
current DCs is unavailable in this case.

The Board notes the argument of the veteran's representative 
that the criteria governing evaluation of tinnitus are 
ambiguous because the diagnostic code does not specify 
whether the recurrent tinnitus for which the 10 percent 
evaluation may be assigned refers to tinnitus in one ear or 
both, and does not preclude application of a separate 10 
percent evaluation for each ear if both ears are affected by 
tinnitus.  The Board does not agree.  As to the paired organs 
of sense, the eye and the ear, the Board notes that the 
rating schedule reflects singular (eye, ear) or plural (eyes, 
ears) and specifies unilateral or bilateral in those codes 
where it is intended that the disability evaluation be 
different where both organs of an organ pair are affected, as 
compared to the evaluation when one organ of the pair is 
affected.  

The rating schedule, throughout, includes many diagnostic 
codes in which the difference in evaluation if a disability 
is unilateral or is bilateral is spelled out.  Since the 
rating schedule specifies when a disability warrants a 
different evaluation if bilateral, the fact that no such 
specification is included in the diagnostic code for tinnitus 
is not ambiguous, but, rather, means that, once the maximum 
evaluation is applicable, additional symptomatology, whether 
of increased severity in one ear or symptomatology affecting 
both ears, does not warrant an increased evaluation.  

The Board notes that, although the Court has not directly 
addressed the interpretation of DC 6260, the Court's 
decisions have reflected without comment an interpretation 
that 10 percent is the maximum schedular evaluation under DC 
6260, and that an evaluation in excess of 10 percent for 
tinnitus may be obtained only on an extraschedular basis, 
including when tinnitus is described as bilateral.  See, 
e.g., Clyburn v. West, 12 Vet. App. 296, 299 (1999), Butts v. 
Brown, 5 Vet. App. 532, 540 (1993); see also Harvey v. West, 
2000 U.S. App. Vet. Claims LEXIS 58 (nonprecedential); King 
v. West, 1999 U.S. App. Vet. Claims LEXIS 1321 
(nonprecedential); Montgomery v. West, 1998 U.S. Vet. App. 
LEXIS 1206 (nonprecedential); Hulsey v. Brown, 1994 U.S. Vet. 
App. LEXIS 646 (nonprecedential). 

The Board notes that the veteran's representative has made an 
excellent argument on behalf of the veteran, given the 
factual circumstances, for an increased initial evaluation 
for the veteran's tinnitus.  However, VA interprets DC 6260 
as providing a 10 percent maximum schedular evaluation for 
tinnitus.  The Board finds that DC 6260 is not so ambiguous 
as to place the interpretation in equipoise to warrant an 
evaluation in excess of 10 percent in this case.  

The Board is unable to find any evidence that the veteran's 
tinnitus has required hospitalization, more frequent or 
extensive treatment than could be reasonably encompassed by 
the criteria, or industrial impairment not encompassed by the 
criteria, so as to warrant referral for an extraschedular 
evaluation.  VA outpatient clinical records dating from 
January 1998 to October 1999 reflect no complaints of 
tinnitus.  The veteran did not testify regarding impairment 
due to tinnitus at his November 1999 personal hearing.  There 
is no evidence which warrants remand to the RO for 
consideration of referral for an extraschedular evaluation 
for tinnitus.  38 C.F.R. § 3.321(b).

Thus, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for tinnitus.  The 
evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) (West Supp. 2001) regarding reasonable 
doubt are not applicable.

5.  Request to reopen claim for service connection for a back 
disorder

The veteran's service medical records reflect that the 
veteran sought treatment for back pain in January 1966 and 
February 1966, shortly after his service induction, and, at 
that time, he gave a history of involvement in an automobile 
accident three years previously.  He reported feeling as 
though there might be some glass embedded in his back.  He 
complained of back pain on one other occasion during service, 
in April 1967.  His December 1967 separation examination was 
negative for findings of back abnormality or for notation of 
subjective complaints of back pain.

On VA examination conducted in September 1971, the veteran 
provided a history of back injury in service.  There was no 
atrophy, sensory or neurologic deficit, or other abnormal 
finding in relation to the spine.  Radiologic examination 
disclosed that the first sacral segment was a transitional 
vertebra with partial lumbarization, and spina bifida occulta 
involving that vertebra.  There was slight anterior wedging 
of the 12th thoracic (D-12) and first lumbar (L-1) vertebrae; 
the radiologic examination also disclosed a healed fracture 
of the inferior pubic ramus of the pelvis.  The veteran 
reported that this fracture was sustained in an automobile 
accident in 1969.  By a rating decision issued in December 
1971, the RO denied a claim of entitlement to service 
connection for a back disorder.  The RO determined that the 
veteran's back injury existed prior to service and was not 
aggravated during service.  

The evidence received since that time includes VA clinical 
records dated from 1974 to January 1976, private clinical 
records dated in 1979, the summaries of VA hospitalizations 
in April 1979 to May 1979, June 1980, May 1983 to June 1983, 
and recent VA treatment records dated from January 1998 to 
November 1999, as well as VA examinations conducted in 1999.

Private chiropractic reports reflect that the veteran 
complained of back pain.  An October 1997 private clinical 
record which discloses that the veteran sought treatment for 
back pain reflects that the provider attributed the back pain 
to prostatitis.  April 1998 VA radiologic examination of the 
lumbosacral spine disclosed lumbarization of the first sacral 
vertebra, with no other abnormalities.  An April 1998 
outpatient treatment note states that the etiology of the 
veteran's back pain is not clear.  February 1999 radiologic 
examination of the lumbosacral spine disclosed minimal 
degenerative changes.  A March 1999 VA examination disclosed 
thoracic and lumbar degenerative disease.  

At a November 1999 personal hearing, the veteran testified 
that he failed a post-service physical examination as a 
result of his back problems in 1968, proximate to service, 
prior to sustaining any post-service injury.

A final decision under the provisions of 38 U.S.C.A. § 
7105(c) cannot be reopened and reconsidered by VA unless new 
and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991). 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096  (2000), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  However, the VCAA does not require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  The 
Board finds that in the instant case the veteran and his 
representative were advised by the VA of the information 
required to reopen the claim.  The duty to notify the 
veteran, including as provided in the VCAA, has been 
satisfied, and the Board may proceed with appellate review of 
this issue.

The clinical records from the 1970's and 1980's reflect that 
the veteran had occasional complaints of back pain or 
occasional treatment of back pain, but do not include medical 
opinion as to the etiology or onset of back pain.  Likewise, 
the private chiropractic records are repetitive of the 
history and allegations considered at the time of the prior 
denial of service connection for a back disorder, as those 
records reflect that the veteran provided a history of "back 
injury in service" and "fr[actured] pelvis 1969," the same 
information the RO previously considered.  

Similarly, the April 1998 VA radiologic examination discloses 
lumbarization of the first sacral vertebra, the same reported 
at the time of the VA radiologic examination conducted prior 
to the denial of the claim of entitlement to service 
connection for a back disorder.  The VA clinical records are 
devoid of any evidence or opinion establishing, suggesting, 
or tending to suggest or infer that the veteran incurred or 
aggravated a back disorder in service.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new" or "material."  Although the veteran has 
submitted additional evidence which was not of record at the 
time of the 1971 rating decision, "new" evidence means more 
than evidence which was not previously physically of record.  
To be "new," additional evidence must be more than merely 
cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence in this case, to include the private and VA 
clinical examinations and the veteran's hearing testimony, is 
only "new" to the extent that it is more recent than the 
evidence of record in 1971.  The Board notes the veteran's 
testimony that he failed a physical examination for 
employment proximate to service and before he sustained any 
post-service back injury.  The Board notes that this 
allegation was considered at the time of the prior rating 
decision, and does not present a new factual basis for 
reopening the claim.  

The additional evidence since 1971 does not lend any 
additional detail as to the back injury the veteran contends 
he incurred in service, does not lend any additional medical 
information as to the etiology or onset of the veteran's back 
disorder, or provide any information material to the 
veteran's back disorder in service or proximate thereto.  
Thus, this additional evidence is not "material" or probative 
of the veteran's claim that he has a back disorder which was 
incurred or aggravated in service.  

While the additional medical evidence does provide current 
medical diagnosis of the veteran's current back disorder, 
that evidence does not bear directly or substantially upon 
the specific matter under consideration, the question whether 
the veteran incurred or aggravated a back disorder in 
service.  In the instant case, the additional evidence 
contains no findings or opinion to support the veteran's 
claim that a back injury incurred prior to service (as 
described by the veteran on examinations in service), 
increased in severity during his period of active duty.  
While the VA and private clinical records establish that he 
currently suffers from a back disorder, they offer no 
evidence whatsoever that this condition increased in severity 
during service.  

The medical evidence as to current diagnosis and treatment of 
the veteran's back disorder is not, either by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, this claim is not reopened and the December 1971 
decision by the RO remains final.

6. Claim for service connection for spinal meningitis

The veteran's service medical records reflect that in October 
1966 the veteran sought medical treatment for an increased 
temperature.  The veteran's body temperature was found to be 
102.2 degrees, and he was admitted to the hospital in late 
October 1966, with a diagnosis of upper respiratory 
infection, rule out nuchal rigidity.  The Board notes, for 
purposes of information only, and not with reliance thereon, 
that the term "nuchal" refers to the nape or back of the 
neck.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1152 (27th 
ed. 1988).  The veteran complained of photophobia, headache, 
and had accentuation of the headache with neck flexion and 
leg raising.  A few days later, in early November 1966, the 
veteran was discharged, with a final diagnosis of viral 
syndrome with meningismus.  For purposes of information, the 
Board notes that the term "meningismus" refers to symptoms 
and signs of meningeal irritation associated with acute 
febrile illness or dehydration without actual infection of 
the meninges, which are the membranes that envelop the brain 
and spinal cord.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1004 (27th ed. 1988).  A few days after the hospital 
discharge, the veteran again complained of headache and 
dizziness.  These complaints were apparently attributed to 
the spinal tap the veteran had undergone during 
hospitalization, and the veteran was given medication.  The 
service medical records are devoid of any further complaints 
of headache, and there are no notations of complaints or 
diagnosis of any neurological problem.  The veteran service 
separation examination, conducted in December 1967, is devoid 
of neurologic findings or complaints.  

There is no post-service medical evidence that the veteran 
has sought medical treatment for meningismus incurred in 
service, and there is no evidence of medical diagnosis of any 
residual of meningismus.

On VA examination conducted in February 1999, the examiner 
noted the veteran's history of having spinal meningitis in 
service, and noted, in the final diagnosis, "meningitis 
(history)" but the examiner did not describe findings of 
current residuals of meningitis or provide any diagnosis 
related to meningitis, meningismus, or any spinal or viral 
disorder, other than the notation of the history of 
meningitis.

At a personal hearing conducted in November 1999, the veteran 
provided no testimony as to any current residuals of spinal 
meningitis or meningismus.

The Board notes that the veteran was notified, in the 
September 1999 statement of the case that the claim for 
service connection for spinal meningitis was not well-
grounded, as there was no evidence of current disability 
associated with the in-service episode of viral meningismus.  
The Board further notes, as discussed above, that, since 
enactment of the VCAA, there is no requirement that a veteran 
submit a well-grounded claim.  Even though the requirement 
that a claim be well-grounded has been eliminated, the VCAA 
has changed the law regarding the basic factors which must be 
present before an award of service connection may be 
authorized.  The laws authorizing veterans' benefits provide 
benefits only where there is current disability.  In the 
absence of evidence of a current medical diagnosis of current 
spinal meningitis or meningismus, and in the absence of any 
medical diagnosis or findings that the veteran has any 
residual of spinal meningismus incurred in service, there is 
no current meningeal disability for which service connection 
may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
the absence of proof of a present diagnosis of meningismus or 
residuals of meningismus incurred in service, there can be no 
valid claim for veterans' benefits for that disorder.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  The 
veteran was clearly notified, especially by the final 
paragraph of the September 1999 SOC, that service connection 
could not be granted for spinal meningitis in the absence of 
evidence of current disability associated with the in-service 
episode of viral meningismus.

Although the RO denied the claim on the basis that it was not 
well-grounded, that claim must still be denied, even though 
the VCAA has eliminated the requirement that a well-grounded 
claim be submitted, because the VCAA has not eliminated the 
basic requirement that current disability must be present in 
order to award service connection for that disability.  

In this case, the veteran has not alleged that he has any 
residuals of the spinal meningeal disorder he incurred in 
service.  The evidence is devoid of any medical findings or 
diagnosis of any residual of spinal meningitis, spinal 
meningismus, or any spinal disorder incurred in service.  
Therefore, the claim for service connection for spinal 
meningitis must be denied on the merits.  

The Board notes that the RO discussed all factors considered 
in a decision on the merits under the circumstances of this 
case, even though the analysis of those factors included 
discussion of a well-grounded claim.  The RO clearly notified 
the veteran that presence of a current disability was 
required in order to award service connection for that 
disability.  The RO discussed the requirement that disability 
be present in order to award benefits.  

The Board finds that, in the absence of any evidence or 
allegation that there is a current disability due to spinal 
meningitis or meningismus, the veteran is not prejudiced by 
this determination on appeal, even though the Board's 
determination is on the merits, as the veteran may not 
prevail under the law, on any basis, in the absence of 
medical evidence of the current disability for which service 
connection is claimed.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

7.  Claim for increased evaluation for psoriasis

The veteran's service medical records reflect that psoriasis 
was diagnosed and treated while the veteran was in service.  
By a rating decision issued in December 1971, the veteran was 
granted service connection for psoriasis, trunk, knees, and 
elbows, and that disability was evaluated as 10 percent 
disabling, under DCs 7816-7806.

On VA examination conducted in February 1999, the veteran's 
psoriatic lesions were quiescent.  The veteran reported that, 
as recently as two months earlier, those lesions had been 
very active.  There were small psoriatic lesions, mostly in 
the inactive state, particularly prominent over the olecranon 
processes.

At his November 1999 personal hearing, the veteran testified 
that he often had active lesions on his face or scalp, and he 
testified that these lesions made him feel self-conscious.  
He further testified that he always had some areas of 
flaking, itching skin, and that he was never itch-free.  He 
testified that the itching was the most disabling aspect of 
the service-connected psoriasis.

The veteran's disability due to service-connected psoriasis 
is currently evaluated under 38 C.F.R. § 4.118, DCs 7816-
7806.  DC 7816 provides that psoriasis is rated in accordance 
with DC 7806, which rates eczema, dependent upon location, 
extent, and repugnant or otherwise disabling characteristic 
or manifestations.  A noncompensable evaluation under DC 7806 
is warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is warranted with the presence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A 30 percent evaluation is 
warranted with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A higher evaluation is 
warranted with even more severe symptomatology.  38 C.F.R. § 
4.118, DC 7806. 

Although skin examinations over the years have disclosed that 
the veteran continues to have psoriasis, there is no evidence 
of ulceration or extensive exfoliation or crusting and no 
indication that the veteran's skin is exceptionally 
repugnant.  The Board notes the veteran's testimony at his 
personal hearing that he has periods of exacerbations of the 
lesions.  In this regard, the Board notes that VA 
examinations in conjunction with the claims on appeal were 
conducted on several occasions, and there are records of 
numerous VA and private outpatient treatment visits during 
the pendency of this claim.  There is no evidence that any 
examiner noted constant itch, disfigurement, or any exudation 
or drainage.  

The Board finds the veteran's testimony that he was "never 
itch-free" as credible. The Board interprets this testimony 
as meaning that the veteran always has some psoriatic lesions 
which are dry, flaking, and tend to itch.  The Board finds, 
as a matter of fact, that this situation is somewhat 
different than "constant itching" so as to meet or 
approximate the criteria for a 30 percent evaluation.  The 
Board finds that there is no medical evidence of exudation.  
The Board has considered the veteran's testimony as to the 
extent of lesions when active, but finds that even as 
described when most active, the veteran's psoriasis cannot be 
considered "extensive."  The evidence establishes that the 
veteran did not complain of itching skin at his clinical 
appointments generally, and there is no medical evidence that 
he has constant itching, nor is there medical evidence that 
he has scarring or skin excoriation due to itching.  In the 
absence of some objective finding of constant itching, the 
Board finds that the veteran's testimony that he is never 
itch-free is not equivalent to constant itching so as to 
warrant an evaluation in excess of 10 percent under DC 7806. 

The Board similarly finds that, although the veteran has some 
visible areas of lesions on the face and scalp due to 
psoriasis, at least at times, this disfigurement is slight, 
in that the areas are not permanent, but rather are not 
present all the time.  The Board notes that slight 
disfigurement due to scars of the head, face or neck is 
noncompensable.  DC 7800.  

Consequently, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for psoriasis, and the 
disability picture for the veteran's psoriasis does not more 
nearly approximate the criteria for a higher evaluation.  The 
evidence does not reflect such interference with activities 
of daily living or such frequent need for treatment as to 
require referral for consideration of an extraschedular 
evaluation for psoriasis.  38 C.F.R. § 3.321(b).  The claim 
of entitlement to an evaluation in excess of 10 percent for 
psoriasis must be denied.  


ORDER

The appeal for entitlement to service connection for right 
ear hearing loss is denied.

The appeal for entitlement to an initial compensable 
evaluation for service-connected left ear hearing loss is 
denied.

The appeal for a compensable evaluation for otitis media, 
bilateral, with perforation, right ear drum, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected tinnitus is denied.

The request to reopen a claim of entitlement to service 
connection for a back disorder based on submission of new and 
material evidence is denied. 

The appeal for service connection for spinal meningitis is 
denied.

The appeal for an evaluation in excess of 10 percent for 
service-connected psoriasis is denied.


REMAND

As noted above, enactment of the VCAA during the pendency of 
this claim has made a significant change in the applicable 
statutory law, including elimination of the concept of a 
well-grounded claim.  In particular, that enactment, as 
noted, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

The veteran, through his representative, contends that the VA 
examination of his right and left heel disabilities did not 
accurately reflect all symptoms of those disabilities, 
including pain and functional loss, and the veteran contends 
that those claims should be remanded for more complete 
examination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board agrees that the veteran should be 
afforded further VA examination.  

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action: 

1.  The RO should attempt to obtain all 
records of VA treatment of the veteran, 
including records from July 1999 to the 
present.  The RO should request the 
veteran to provide the names and 
addresses of any non-VA providers whose 
clinical records of the veteran's 
treatment for any disorder of the foot.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
records identified by the veteran which 
are not currently part of the record.

2.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing his claim, and 
should be afforded the opportunity to 
submit employment medical records, 
insurance medical examinations, pharmacy 
records, photographs, employer 
statements, or the like.  

3.  The veteran should be afforded VA 
examination to determine the current 
nature and extent of his service-
connected left and right heel 
disabilities.  It is imperative that the 
examiner review the claims folder, 
including a complete copy of this REMAND.  
All necessary tests, studies (to include 
X-rays and range of motion studies, with 
normal ranges provided for comparison 
purposes), and consultations should be 
accomplished.  The reports made available 
to, and considered by, the examiner prior 
to completion of his/her report.  The 
examiner should render specific findings, 
describing the right heel and the left 
heel separately, as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner must 
indicate whether the veteran has 
arthritis and/or instability in either 
heel.  
 
4.  Thereafter, the RO should readjudicate 
the claims for increased evaluations for 
right and left heel disabilities.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


